DETAILED ACTION
This action is in response to the amendment filed 4/28/2021. 
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 				Response to Arguments
Applicant’s arguments, filed 4/28/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are not persuasive relative to the arguments for the amendments to claims 1 and 10.  Therefore, the rejections for claims 1 and 10 have been maintained.  
Applicant’s argument that the reference to Kot does not disclose “includes first housing wall portions and second housing wall portions, wherein the first housing wall portions of the housing together define a first circling flow path, wherein the second housing wall portions of the housing together define a second circling flow path” is not persuasive, since as shown below, Kot does disclose the newly amended features of 

    PNG
    media_image1.png
    619
    668
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    449
    674
    media_image2.png
    Greyscale

Applicant’s argument that the first and second flow paths are defined “only” by the corresponding wall portions, are not persuasive, since the claim does not positively recite “only by”, and therefore is considered to have a broader scope.
Applicant's arguments regarding claim 10 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Due to a request for continued examination and since applicant’s amendment necessitated the new grounds for rejection and the arguments are not found persuasive, this action has been made Non-final.

Drawings

The drawings were received on 4/28/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10,17,19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “the connector flow path of the connecting flow path is disposed on the external outer surface” is unclear as to how the path is on the outer surface, as the path appears to be along the outer surface.
Claim 17 recites the limitation "the first circling flow" and “the second circling flow”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites two occurrences of the limitation “its dimension” which is unclear as to what dimension is intended to be defined.
Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15,19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kot II (US 20040112208). Herein after referred to as “Kot”.
Regarding claim 1, Kot disclose a fluid pressure valve (see Fig. 4) comprising a housing (90) including a housing member (the thick portion of 90 immediately surrounding 14), the housing member being formed integrally so as to have a first port (84), a second port (88), and a flow path (the path surrounding inner valve 10and through valve 10 including the passageways for 84 and 88) connecting between the first port and the second port,
wherein the housing member extends in an axial direction (the direction from the left to the right of the page/drawing view) and includes first housing wall portions (within the bore of 90 that the valve is installed within, the two horizontal diameters between the right most orings 62 and the angled portion of the bore) and second housing wall portions (the horizontal diameter portion to the right of the rightmost seal 62 and the vertical right most end of the bore), wherein the first housing wall portions of the housing together define a first circling flow path, wherein the second housing wall portions of the housing together define a second circling flow path, and 
wherein the flow path includes the first circling flow path (the space pointed to by lead line 86) extending in a circumferential direction of the housing around an axis (the 
wherein the second circling flow path is disposed at a distance (the distance separated by the right most oring 62) from the first circling path in the axial direction.

    PNG
    media_image1.png
    619
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    674
    media_image2.png
    Greyscale

Regarding claim 2, Kot disclose the housing comprises: 
a first housing part (the internal bore of 90 intersecting with 84) extending in an axial direction of the housing; and 
a second housing part (76) disposed adjacent to the first housing part in the axial direction and having a smaller outer diameter (as shown in Fig. 4, the bore 76, having an outer diameter at the inherent opening of the bore to the external part of the housing, is smaller than the inner bore for the first housing part) than the first housing part, wherein the first housing part includes the first port, the second port, and the flow path.
Regarding claim 3, Kot disclose a valve element (46) for opening and closing the flow path, wherein the housing includes a valve seat (52) opposed to the valve element in an axial direction of the housing, and the valve element is movable (see Fig. 2 and 4) in the axial direction of the housing and configured to contact with the valve seat in a closed position (see Fig. 2) so as to block the flow path.
Regarding claim 4, Kot disclose the valve element has a larger diameter (as shown in the Figures 2 and 4) than the valve seat (the outermost diameter of 46 is larger than the tapered seat/contacting edge surface of 52).

Regarding claim 6, Kot disclose the valve element includes a projection (34) for directing a flow of a working fluid, the projection being disposed on an end surface (the left end of 46) of the valve element opposed to the valve seat.
Regarding claim 7, Kot disclose a section (the section shown below of the first circling flow path) of the first circling flow path has a smaller dimension (the height of the width, see below) in a radial direction of the housing than in the axial direction of the housing (in this section below, the height dimension of the width is smaller in a radial direction than in the axial direction as shown below).

    PNG
    media_image3.png
    231
    510
    media_image3.png
    Greyscale

Regarding claim 8, Kot disclose the first circling flow path is connected with the first port (path at 86 is connected to 84, see Figure 4), and a sectional area (the area on the bottom right designated at the first position) of the first circling flow path at a first position distal from the first port is larger than that at a second position (the area on the top left designated at the second position) more proximal to the first port than the first position (see below).

    PNG
    media_image4.png
    416
    528
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    713
    620
    media_image5.png
    Greyscale




 	Regarding claim 11, Kot disclose a first connecting flow path (the path of one of the vertical cross-holes of 12 connecting the 1st circling area with the inner area of 12) extending from the first circling flow path in a radial direction of the housing.  
 	Regarding claim 12, Kot disclose the flow path includes a second connecting flow path (the inner bore of 12 connecting with the cross-hole extending horizontally to the left portion of the ball 46) extending from the first connecting flow path in the axial direction of the housing.  
 	Regarding claim 13, Kot disclose the flow path includes a third connecting flow path (the path from the left end of the ball to the rightmost end of 12) connecting the second connecting flow path and the second circling flow path.  
  	Regarding claim 14, Kot disclose the third connecting flow path is defined by a tubular surface (the inner bore of 12 surrounding the ball and spring retainer) of the housing.  
 	Regarding claim 15, Kot disclose at least one of the first housing wall portions are configured to be curved in the axial direction (since the sleeve portion of 12 is generally cylindrical disclosed in para, 0030, then the wall portions are curved in the axial direction).  


    PNG
    media_image6.png
    628
    552
    media_image6.png
    Greyscale





a fluid pressure valve (10) disposed on an external outer surface (see Fig. 7,8, the left most surface) of the cylinder of the fluid pressure actuator, the fluid pressure valve being in communication with one of the pair of fluid pressure chambers via a connecting flow path (120), 
wherein the connecting flow path includes: a fluid pressure valve connector portion (114) at a first end (the end that 114 is located) thereof, a fluid pressure actuator connector portion (108) at a second end (the end that 108 is located) thereof, the second end being opposite to the first end, and a connector flow path (112, see Fig. 7) disposed between and connecting the fluid pressure valve connector portion at the first end of the connecting flow path and the fluid pressure actuator connector portion at the second end of the connecting flow path (see Fig. 7,8,9), the connector flow path extending along a substantially length of the connecting flow path, and 
wherein the connector flow path of the connecting flow path is disposed on the external outer surface (the outer surface of 92, see Fig. 8) of the fluid pressure actuator such that the connector flow path of the connecting flow path extends along the external outer surface of the cylinder of the fluid pressure actuator from the fluid pressure actuator to the fluid pressure valve (as shown in Figure 7).
 	Regarding claim 20, Kot discloses the connector flow path of the connecting flow path is disposed entirely outside of the cylinder (as shown in Fig. 7 and 9). 

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art disclose or renders as obvious, “two side first housing wall portions that extend in a substantially radial direction of the housing” and “two side second housing wall portions that extend in the substantially radial direction of the housing” in combination with the rest of the limitations in claim 16.  None of the prior art disclose or renders as obvious, “one of the first housing wall portions of the housing includes a cutout formed therein to allow the working fluid to flow radially inward, and wherein one of the second housing wall portions of the housing includes a cutout formed therein to allow the working fluid to flow radially inward” in combination with the rest of the limitations in claim 18.  

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. None of the prior art disclose or renders as obvious, “four first housing wall portions” and “four second housing wall portions” in combination with the rest of the limitations in claim 17. 
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753